 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00050-KJM-AC
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13                 v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $408,750.00 IN U.S.                ALLEGING FORFEITURE
     CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Li

18 Qiu Lin (“Lin”), by and through their respective counsel, as follows:

19          1.     On or about December 11, 2018, claimant Lin filed a claim in the administrative

20 forfeiture proceedings with the Drug Enforcement Administration with respect to the Approximately

21 $408,750.00 in U.S. Currency (hereafter “defendant currency”), which was seized on October 15, 2018.

22          2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

25 other than the claimant has filed a claim to the defendant currency as required by law in the

26 administrative forfeiture proceeding.

27          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                       1
                                                                           Stipulation to Extend Time to File Complaint
 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline was March 11, 2019.

 4          4.      By Stipulation and Order filed March 6, 2019, the parties stipulated to extend to May 10,

 5 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          5.      By Stipulation and Order filed May 17, 2019, the parties stipulated to extend to July 9,

 9 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

10 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

11 forfeiture.

12          6.      By Stipulation and Order filed July 3, 2019, the parties stipulated to extend to September

13 9, 2019, the time in which the United States is required to file a civil complaint for forfeiture against

14 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

15 forfeiture.

16          7.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

17 extend to November 8, 2019, the time in which the United States is required to file a civil complaint for

18 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

19 currency is subject to forfeiture.

20          8.      Accordingly, the parties agree that the deadline by which the United States shall be

21 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

22 alleging that the defendant currency is subject to forfeiture shall be extended to November 8, 2019.

23    Dated:      9/6/2019                                   MCGREGOR W. SCOTT
                                                             United States Attorney
24

25                                                           /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
26                                                           Assistant U.S. Attorney
27

28
                                                         2
                                                                              Stipulation to Extend Time to File Complaint
 1
     Dated:   9/6/2019              /s/ Isaac Safier
 2                                  ISAAC SAFIER
                                    Attorney for Li Qui Lin
 3                                  (As authorized via email)

 4        IT IS SO ORDERED.

 5 DATED: September 10, 2019.

 6

 7
                                    UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                3
                                                     Stipulation to Extend Time to File Complaint
